Exhibit 10.1 Acquisition Agreement

ACQUISITION AGREEMENT


Acquisition Agreement, made this 11th day of July, 2011 among:


Lexicon United Incorporated
64-10 Alderton Street
Rego Park, New York 11374


a Delaware corporation


("Lexicon")


and


Accres Global AG
Oberneuhofstrasse 6
6340 Baar, Zug, Switzerland


a Swiss corporation
("Accres")


andAcquisition


Vela heleen Holding GMBH
Oberneuhofstrasse 6
6340 Baar, Zug, Switzerland


and


Zug Investment Group AG
c/o Prisma Treuhand und Revisions AG
6300 Zug, Switzerland


Both Swiss corporations


(the "Sellers")


and


Jerry Gruenbaum, Esquire
SEC ATTORNEYS, LLC
Two Corporate Drive, Suite 234
Shelton, Connecticut 06484


(the “Escrow Agent”)


WHEREAS;


A.           Lexicon, directly and through one or more subsidiaries, intends to
engage in the trade in rough and polished diamonds.



 
 
1

--------------------------------------------------------------------------------

 
B.   Accres, is engaged in the trade in rough and polished diamonds.  Accres has
a unilateral, non-negotiable contract with Accres Mineral Trading BVBA, based in
the diamonds city of Antwerp and with Mostland International FZC, based in
Dubai, the United Arab Emirates.


C.           The parties hereto deem it to be in the best interest of each of
them that Lexicon purchase 100 percent of the issued and outstanding capital
stock of Accres for a majority controlling interest in Lexicon, and generally
succeed to the business of Accres, all pursuant to such terms, provisions and
conditions as the parties hereto shall agree.




NOW, THEREFORE, WITNESSETH, that for and in consideration of the premises and of
the mutual promises and covenants hereinafter set forth, the parties hereto
agree as follows:


A.           PURCHASE AND PAYMENT


1.           Purchase and Sale of Stock.


1.1           Lexicon agrees to purchase from Seller and Seller agrees to sell,
assign, transfer and deliver to Lexicon 100 shares of Accres which represents
100 percent of the issued and outstanding stock of Accres all of which are owned
by Sellers, 50 shares by Zug Investment Group AG and 50 shares by Vela Heleen
Holding GMBH (collectively, the "Stock").


1.2           The purchase and payment for the Stock by Lexicon shall take place
at the time and in the manner hereinafter provided, and the sale, assignment,
transfer and delivery of the Stock by Sellers, shall take place on the Closing
Date at the Closing as those terms are hereinafter defined, subject to the
fulfillment of the conditions hereinafter provided.


2.           Purchase Price.


2.1           Lexicon will deliver to Escrow Agent at closing Eight Million
Eight Hundred Seventy Five Thousand Twenty One (8,875,021) Series B Preferred
Shares of Lexicon (the "Lexicon Shares"), each Preferred Shares is convertible
and shall have the voting power equal to ten Common Shares of Lexicon in
accordance with Exhibit A attached herein.


2.2           Accres has wired to the Escrow Agent’s IOLTA-Lawyers Trust Account
with JPMorgan Chase Bank, N.A., ABA number 021100361, Account number
508500705465 on June 23, 2011, One Hundred Ten Thousand ($110,000.00) U.S.
Dollars, for the benefit of Lexicon to be used to pay audit fees in the United
States and Brazil for Lexicon to bring Lexicon current in its filings with the
U.S. Securities and Exchange Commission.  The parties agree to use the services
of a qualified accounting firm in Brazil and Meyler &Co., a PCAOB qualified
auditing firm in the U.S. for those services.


2.3           Accres will deliver to the escrow agent at closing a note for
Forty Thousand ($40,000.00) U.S. Dollars payable to the order of Elie Saltoun or
his assign which note shall be paid Ten Thousand ($10,000.00) U.S. Dollars per
month by wire transfer to the Escrow Agent’s IOLTA-Lawyers Trust Account with
JPMorgan Chase Bank, N.A., ABA number 021100361, Account number 508500705465 for
four (4) consecutive months, first payment due one month from the closing date
(the Saltoun Note”) a copy of which is attached as Exhibit B.  The Escrow Agent
shall notify the Note holder within 24 hours of receipt in the trust Account and
will disburse the funds by wire to the Saltoun Note holder subject to prior
satisfaction and release of one half of the Series A Preferred Stock obligation
by Elie Saltoun in accordance with Paragraph D 3.3 below, according to
instructions from the Note holder within 48 hours of receipt in his Trust
Account.  The Saltoun Note is secured by the Lexicon Shares held in escrow by
the Escrow Agent in accordance with Paragraph A 2.1 above.



 
 
2

--------------------------------------------------------------------------------

 

2.4           Accres will deliver to the escrow agent at closing a note for
Thirty Thousand ($30,000.00) U.S. Dollars payable to the order of Prime Atlas
LLC or its assign which note shall be paid Ten Thousand ($10,000.00) U.S.
Dollars per month by wire transfer to the Escrow Agent’s IOLTA-Lawyers Trust
Account with JPMorgan Chase Bank, N.A., ABA number 021100361, Account number
508500705465 for three (3) consecutive months, first payment due one month after
the Saltoun Note is paid off (the Atlas Note”) ”) a copy of which is attached as
Exhibit C.  .  The Escrow Agent shall disburse the funds by wire to the Atlas
Note holder according to instructions from the Note holder within 48 hours of
receipt in his Trust Account.  The Atlas Note is secured by the Lexicon Shares
held in escrow by the Escrow Agent in accordance with Paragraph A 2.1 above.


B.           ESCROW AGENT


1.           Appointment of Escrow Agent.


Lexicon, Accres and Sellers do hereby appoint Jerry Gruenbaum Esq. the Escrow
Agent to act in accordance with and subject to the terms of this Agreement and
the Escrow Agent hereby accepts such appointment and agrees to act in accordance
with and subject to the terms hereof (the “Escrow Appointment”).


2.           Terms.


This Escrow Appointment shall terminate upon the payment by Accres of the
Saltoun and Atlas Notes and the release and delivery by the Escrow Agent of the
Lexicon Shares in accordance with Exhibit A attached herein.  Escrow Agent shall
be relieved of all liability and responsibility hereunder, upon the payment from
his Trust Account of the Saltoun and Atlas Notes and the subsequent release and
delivery by the Escrow Agent of the Lexicon Shares pursuant to the terms hereof.


3.           Duties of Escrow Agent.


3.1           The Escrow Agent shall not be liable for any action taken or
omitted by it, or any action suffered by it to be take nor omitted, in good
faith and in the exercise of its own best judgment, and may rely conclusively
and shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Escrow Agent),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
believed by the Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The Escrow Agent shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Escrow
Agreement unless evidenced by a writing delivered to the Escrow Agent signed by
the proper party or parties and, if the duties or rights of the Escrow Agent are
affected, unless it shall have given its prior written consent thereto.


3.2           The Escrow Agent shall not be responsible for the sufficiency or
accuracy, the form of, or the execution, validity, value or genuineness of, any
document or property received, held or delivered by it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein, nor shall the Escrow Agent be responsible or liable in
any respect on account of the identity, authority or rights of the persons
executing or delivering or purporting to execute or deliver any document or
property paid or delivered by the Escrow Agent pursuant to the provisions
hereof.  In no event shall the Escrow Agent be liable with regard to the
financial stability of any banking institution with which it deposits such
funds.


3.3           The Escrow Agent shall have the right to assume, in the absence of
written notice to the contrary from the proper person or persons, that a fact or
an event by reason of which an action would or might be taken by the Escrow
Agent does not exist or has not occurred, without incurring liability for any
action taken or omitted, in good faith and in the exercise of its own best
judgment, in reliance upon such assumption.



 
 
3

--------------------------------------------------------------------------------

 

3.4           From time to time on and after the date hereof, Accres, Lexicon
and Sellers shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do or cause to be done such further
acts as the Escrow Agent shall reasonably request (it being understood that the
Escrow Agent shall have no obligation to make any such request) to carry out
more effectively the provisions and purposes of this Escrow Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.


C.           REPRESENTATIONS AND WARRANTIES OF SELLERS AND ACCRES


Sellers and Accres hereby represent and warrant to Lexicon that, as of the date
hereof, the following statements are true and correct, except as to statements
in Sections C.2 and C.3 which are made only by Sellers who own the Stock with
respect to which the statement is made.


1.           Corporate Status.


Accres is (a) duly organized, validly existing and in good standing under the
laws of Switzerland; (b) has full corporate power to own all of its properties
and carry on its business as it is now being conducted; and (c) is qualified to
do business in each of the jurisdictions in which it operates and the character
of the properties owned by Accres or the nature of the business transacted by
Accres does not make qualification necessary in any other jurisdiction or
jurisdictions.


2.           Authority to Sell.


Sellers have full right, power and authority to sell, transfer and deliver the
Stock owned by such Seller to Lexicon in accordance with the terms of this
Agreement, and otherwise to consummate and close the transaction provided for in
this Agreement in the manner and upon the terms herein specified.


3.           Ownership of Stock.


All of the Stock of Accres is owned by Vela Heleen A.G. and Zug Investment Group
A.G.  Sellers hold such Stock free and clear of all liens, claims, debts,
encumbrances and assessments, and any and all restrictions as to sale,
assignment or transferability thereof.  Sellers have full right, power and
authority to sell, transfer and deliver all of the shares of Stock owned by said
Seller and the certificates therefor, sold hereunder, to Lexicon in accordance
with the terms of this Agreement, and otherwise to consummate and close the
transaction provided for in this Agreement in the manner and upon the terms
herein specified.


D           REPRESENTATIONS AND WARRANTIES OF LEXICON


Lexicon hereby warrants and represents to Sellers and Accres that, as of the
date hereof, the following statements are true and correct.


1.           Corporate Status.


Lexicon is a duly organized, validly existing and in good standing under the
laws of the State of Delaware.


2.           Financial Statements.


At or prior to the date of this Agreement, Lexicon has delivered to Accres
internal financial statements as of June 30, 2011, copy of which is herein
attached, and said internal financial statements, including the related notes
and explanatory notes, present fairly the financial position of Lexicon at the
date thereof in conformity with generally accepted accounting principles.
 
 
 
4

--------------------------------------------------------------------------------

 

3.           Assets and Liabilities.


3.1           Assets


At closing Lexicon shall have no assets other than its subsidiaries United Oil
Services, Inc., a Nevada corporation and Engepet Energy Enterprises, Inc., a
Delaware corporation, both of whom are to be spun off in accordance with
Paragraph E.1 below.


3.2           Liabilities


At closing Lexicon shall have no liabilities other those owed to Meyler & Co.,
Lexicon’s public auditors, Continental Stock Transfer & Trust Co., Lexicon’s
transfer agent, Vintage Filings and the 36,250 shares of Series A Convertible
Preferred Stock in accordance with Paragraph D 3.3 below.


3.3           Series A Preferred Stock


The Company has issued 36,250 shares of 8½% non-cumulative, convertible Series A
preferred stock, par value $.001 per share for the purchase price of $2.00 per
share, for a total of $72,500.  Each share of Series A Preferred Stock is
convertible into shares of common stock at a conversion rate of $1.50 per share
prior to the date of mandatory redemption (eighteen months from date of issue at
the original issuance price).  Automatic conversion occurs when the bid price of
the Company’s common stock exceeds $2.50 per share for 30 consecutive trading
days.  After Closing, Lexicon shall remain liable for half the mandatory
redemption or $36,250 and Elie Saltoun shall assume the liability for half the
mandatory redemption or $36,250 to be secured by the Saltoun Note payment held
by the Escrow Agent in accordance with Paragraph B.1 above.


4.           Capital Structure.


Lexicon (a) is authorized by its charter and applicable law to issue Forty
Million (40,000,000) Common Stock, $0.001 par value of which Nine Million Eight
Hundred Sixty One Thousand One Hundred Thirty Four (9,861,134) Common Stock
$0.001 par value are issued and outstanding among Eighty Three (83) shareholders
all of which such shares are fully paid and non-assessable; (b) is authorized by
its charter and applicable law to issue Ten Million (10,000,000) Preferred
Stock, $0.001 par value of which none are issued and outstanding; (c) does not
have authorized, issued or outstanding any subscription, option, warrant,
conversion or other rights to the issuance or receipt of shares of its capital
stock except as set forth herein; (d) has all voting rights vested exclusively
in the presently issued and outstanding capital stock; and (e) has outstanding
no bonds, debentures or other similar evidences of indebtedness.


5.           Authority to Issue Preferred Shares.


Lexicon have full right, power and authority from a majority of its shareholders
and from its Board of Directors to sell, transfer and deliver the Series B
Preferred Stock to the Sellers which has the right to convert and to vote each
Series B Preferred Shares for ten Common Stock in accordance with paragraph A
2.1 above.


6.           Litigation.


Lexicon is not a party to any pending or to its knowledge threatened suit,
action, proceeding, prosecution or litigation nor to the knowledge of Lexicon is
there any threatened or pending governmental investigation involving Lexicon or
any of its operations, including inquiries, citations or complaints by any
federal, state or local administration or agency.
 
 
 
5

--------------------------------------------------------------------------------

 

7.           Truth of Representation.


No representation by Lexicon made in this Agreement and no statement made in any
certificate or schedule furnished in connection with the transaction herein
contemplated contains or will contain any knowingly untrue statement of a
material fact or knowingly omits or will omit to state any material fact
reasonably necessary to make any such representation or any such statement not
misleading to a prospective purchaser of the Stock.


E.           CONDITIONS PRECEDENT TO CLOSING


All obligations under this Agreement are subject to the fulfillment of each of
the following conditions, in addition to the fulfillment of any and all other
conditions set forth in this Agreement:


1.           Spinoff of all existing businesses.


Lexicon shall spinoff its subsidiaries United Oil Services, Inc., a Nevada
corporation and Engepet Energy Enterprises, Inc., a Delaware corporation at the
expense of Accres and any and all other existing assets and operations of
Lexicon prior to or immediately after closing to Elie Saltoun or his assigns.


2.           Corporate Action.


Prior to the Closing Date, the Board of Directors of the Lexicon shall have duly
adopted resolutions to the same effect with respect to the aforesaid matters.


3.           Directors and Executive Officers.


At Closing, Elie Saltoun shall resign, and Edward Meijers shall be elected to
the Board of Directors and serve as its Chief Executive Officer and Richard
Fokker shall be elected to the Board of Directors and serve as its Chief
Financial Officer.


3.           Elie Saltoun Shares.


Lexicon has issued and outstanding 1,200,000 Common Stock, of which 900,000
Common Stock is in the name of Omar Malheiro Silva Araugo Cert No: LU00089 and
300,000 Common Stock in the name of Manuel Da Costa Fraguas, Cert No: LU00090
all of whom are included in the total 9,861,134 Common Stock $0.001 par value
issued and outstanding.  These shares when they are returned and cancelled to
the Escrow Agent are to be reissued as new shares in the name of Elie Saltoun.


F.           CLOSING


The closing under this Agreement (the "Closing") and all deliveries hereunder
shall take place at the office of the SEC Attorneys, Two Corporate Drive, Suite
234, Shelton, CT 06484, on July 11, 2011 or such other date as shall be agreed
upon by all the parties ("the Closing date").


G.           POST CLOSING PROVSIONS


After Closing in accordance with Paragraph F above, Lexicon will do the
following:


1.           Audits.


After closing Lexicon will engage an auditor in Brazil and Meyler & Co. to
complete the December 31, 2010 audit and reviews for March 31, 2011 and June 30,
2011.
 
 
 
6

--------------------------------------------------------------------------------

 

2.           SEC Filings.


Upon closing Lexicon will notify the U.S. Securities and Exchange Commission
(the “SEC”) of its intention to withdraw its notice of termination of
registration under Section 12(g) of the Securities Exchange Act of 1934, and
file all missing SEC reports as soon as the audits in Paragraph G.1 are
complete.


3.           Delaware Filings.


Upon closing Lexicon will change its name to Accres Holding, Inc. and notify the
State of Delaware of the change in name and increase the authorized Common Stock
to Two Hundred Million (200,000,000) Common Stock $0.001 par value.  Accres will
pay the costs of such filings.


4.           Conversion.


Immediately after filing with the State of Delaware in accordance with Paragraph
G.3, Sellers will convert their Eight Million Eight Hundred Seventy Five
Thousand Twenty One (8,875,021) Preferred Shares of Lexicon to Eighty Eight
Million Seven Hundred Fifty Thousand Two Hundred Ten (88,750,210)  Common Shares
of Lexicon.


5.           FINRA Filings.


After compliance with Paragraphs G.1, G.2, G.3 and G.4 above, and after
obtaining a new Symbol from FINRA, Lexicon shall file a Form 15c-211 to become
trading on the OTC Bulletin Board.


G.           GENERAL PROVISIONS


1.           Survival of Representations, Warranties and Covenants.


Unless otherwise expressly provided herein, the representations, warranties,
covenants, indemnities and other agreements herein contained shall be deemed to
be continuing and shall survive the consummation of the transactions
contemplated by this Agreement.


2.           Diligence.


The parties hereto agree that each shall with reasonable diligence proceed to
take all action which may be reasonably required to consummate the transaction
herein contemplated.


3.           Waivers.


Each party hereto may:


3.1           Extend the time for performance of any of the obligations of the
other party;


3.2           Waive in writing any inaccuracies in representations and
warranties made to it contained in this Agreement or any schedule hereto or any
certificate or certificates delivered by any of the other parties pursuant to
this Agreement; and


3.3           Waive in writing the failure of performance of any of the
agreements, covenants, obligations or conditions of the other parties herein set
forth, or alternatively terminate this Agreement for such failure.
 
 
 
7

--------------------------------------------------------------------------------

 

4.           Non-Waiver.


The waiver by any party hereto of any breach, default, inaccuracy or failure by
another party with respect to any provision in this Agreement or any schedule
hereto shall not operate or be construed as a waiver of any other provision
thereof or of any subsequent breach thereof.


5.           Further Assurances.


Each party hereto agrees to execute such further documents or instruments,
requested by the other party, as may be reasonably necessary or desirable to
effect the purposes of this Agreement and to carry out its provisions, at the
expense of the party requesting the same.


6.           Entire Agreement.


This Agreement constitutes a complete statement of all the arrangements,
understandings and agreements between the parties, and all prior memoranda and
oral understandings with respect thereto are merged in this Agreement. There are
no representations, warranties, covenants, conditions or other agreements among
the parties except as herein specifically set forth, and none of the parties
hereto shall rely on any statement by or on behalf of the other parties which is
not contained in this Agreement.


7.           Governing Law.


Irrespective of the place of execution or performance of this Agreement, it
shall be governed by and construed in accordance with the laws of the State of
Delaware applicable to contracts made and to be performed in the State of
Delaware, and cannot be changed, modified, amended or terminated except in
writing, signed by the parties hereto.


8.           Benefit and Assignability.


This Agreement shall bind and inure to the benefit of the parties hereto and
their respective legal representatives, successors and assigns, provided,
however, that this Agreement cannot be assigned by any party except by or with
the written consent of the others.  Nothing herein expressed or implied is
intended or shall be construed to confer upon or to give any person, firm or
corporation other than the parties hereto and their respective legal
representatives, successors and assigns any rights or benefits under or by
reason of this Agreement.


9.           Approval of Counsel.


The form of all legal proceedings and of all papers and documents used or
delivered hereunder, shall be subject to the approval of counsels to Lexicon,
Accres and Sellers.


10.           Costs.


Accres shall bear its own costs and expenses of the transaction.  The costs and
expenses of Sellers in connection with this Agreement and the transactions
contemplated hereby shall be borne and paid by Sellers.


11.           Counterparts.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 

12.           Notices.


Any notices and other communications under this Agreement shall be in writing
and shall be considered given if delivered personally or mailed by certified
mail to the party, for whom such notice is intended, at the address indicated at
the outset hereof (or at such other address as such party may specify by notice
to the other parties hereto).


13.           Headings.


The headings in this Agreement are intended solely for convenience of reference
and shall be given no effect in the construction or interpretation of this
Agreement.


14.           Further Action.


Any further action required or permitted to be taken under this Agreement,
including giving notices, executing documents, waiving conditions, and agreeing
to amendments or modifications, may be taken on behalf of a party by its Board
of Directors, its President or any other person designated by its Board of
Directors, and when so taken shall be deemed the action of such party.




(THE BALANCE OF THIS PAGE LEFT INTENTIONALLY BLANK)





 
 
9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have respectively executed this Agreement
the day and year first above written.




LEXICON


Lexicon United Incorporation




By: /s/Elie Saltoun
Elie Saltoun, Chief Executive Officer




SELLERS


Zug Investment Group AG




By: /s/J.M. Erkelens
J.M. Erkelens, Managing Director




Vela Heleen Holding GMBH




By: /s/Richard Fokker
M. C. (Richard) Fokker, Managing Director




ACCRES


Accres Global AG


By: /s/Richard Fokker
M. C. (Richard) Fokker, Managing Director




ESCROW AGENT




By: /s/Jerry Gruenbaum, Esq.
Jerry Gruenbaum, Esquire



 
 
10

--------------------------------------------------------------------------------

 

Exhibit A






Shareholder                                                                                                 
 Lexicon Shares


Vela Heleen Holding
GMBH                                                                           4,437,
511


Zug Investment Group
AG                                                                       
      4,437,510



 
 
11

--------------------------------------------------------------------------------

 

Exhibit B
FORM OF PROMISSORY NOTE
July 11, 2011


FOR VALUE RECEIVED, ACCRES GLOBAL AG, a Swiss corporation located at the address
stated below (“Borrower”), promises to pay to the order of ELI SALTOUN or any
subsequent holder hereof (“Holder”), the principal sum of Forty Thousand and
00/100 Dollars ($40,000.00).


This Promissory Note is issued pursuant to Paragraph 2.3 of a certain
Acquisition Agreement executed on July 7, 2011 (the “Agreement”), and is
entitled to the benefit and security referred to therein, to which reference is
hereby made for a statement of all of the terms and conditions under which the
loans evidenced hereby were made.  The principal amount of the indebtedness
evidenced hereby shall be payable in the amounts and on the dates specified in
the Agreement.  The terms of the Agreement are hereby incorporated herein by
reference.


All payments shall be applied in accordance with the Agreement.  The acceptance
by Holder of any payment which is less than payment in full of all amounts due
and owing at such time shall not constitute a waiver of Holder’s right to
receive payment in full at such time or at any prior or subsequent time. All
amounts due hereunder are payable in the lawful currency of the United States of
America.  This Note is secured by the Lexicon Shares as provided in Paragraph
2.3 of the Agreement.  Reference is hereby made to the Agreement for a
description of the Lexicon Shares, the nature and extent of the security
interest, the terms and conditions upon which the security interest was granted
and the rights of the holder of the Note in respect thereof.


Time is of the essence hereof.  If the Holder does not receive from Borrower
payment in full of any Scheduled Payment under this Note within 10 days after
its due date, Borrower agrees to pay a five (5%) percent late fee.  Such late
fee will be immediately due and payable, and is in addition to any other costs,
fees and expenses that Borrower may owe as a result of such late payment.  This
Note may be voluntarily prepaid at any time.  In the event Holder does not
receive from Borrower payment in full of any Scheduled Payment or any other sum
due under this Note within 30 days after its due date, this Note will be
considered in default and Holder shall be entitled to sell the Lexicon Shares
held by Escrow Agent in accordance with the Agreement to pay said note including
all expenses incurred in collection, including reasonable out-of-pocket
attorneys’ fees and expenses.


THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF DELAWARE.


No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless such variation or modification
is agreed to all parties to the Agreement.  Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.


IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.



 
ACCRES GLOBAL AG
     
By:
  /s/Richard Fokker      
Name:
 M.C. (Richard) Fokker
     
Title:
Managing Director
     
Address:
Oberneuhofstrasse 6, 6340 Baar, Switzerland
   




 
 
12

--------------------------------------------------------------------------------

 

Exhibit C
FORM OF PROMISSORY NOTE
July 11, 2011


FOR VALUE RECEIVED, ACCRES GLOBAL AG, a Swiss corporation located at the address
stated below (“Borrower”), promises to pay to the order of PRIME ATLAS LLC or
any subsequent holder hereof (“Holder”), the principal sum of Thirty Thousand
and 00/100 Dollars ($30,000.00).


This Promissory Note is issued pursuant to Paragraph 2.4 of a certain
Acquisition Agreement dated as of July 6, 2011 (the “Agreement”), and is
entitled to the benefit and security referred to therein, to which reference is
hereby made for a statement of all of the terms and conditions under which the
loans evidenced hereby were made.  The principal amount of the indebtedness
evidenced hereby shall be payable in the amounts and on the dates specified in
the Agreement.  The terms of the Agreement are hereby incorporated herein by
reference.


All payments shall be applied in accordance with the Agreement.  The acceptance
by Holder of any payment which is less than payment in full of all amounts due
and owing at such time shall not constitute a waiver of Holder’s right to
receive payment in full at such time or at any prior or subsequent time.  All
amounts due hereunder are payable in the lawful currency of the United States of
America.  This Note is secured by the Lexicon Shares as provided in Paragraph
2.4 of the Agreement.  Reference is hereby made to the Agreement for a
description of the Lexicon Shares, the nature and extent of the security
interest, the terms and conditions upon which the security interest was granted
and the rights of the holder of the Note in respect thereof.


Time is of the essence hereof.  If the Holder does not receive from Borrower
payment in full of any Scheduled Payment under this Note within 10 days after
its due date, Borrower agrees to pay a five (5%) percent late fee.  Such late
fee will be immediately due and payable, and is in addition to any other costs,
fees and expenses that Borrower may owe as a result of such late payment.  This
Note may be voluntarily prepaid at any time.  In the event Holder does not
receive from Borrower payment in full of any Scheduled Payment or any other sum
due under this Note within 30 days after its due date, this Note will be
considered in default and Holder shall be entitled to sell the Lexicon Shares
held by Escrow Agent in accordance with the Agreement to pay said note including
all expenses incurred in collection, including reasonable out-of-pocket
attorneys’ fees and expenses.


THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF DELAWARE.


No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless such variation or modification
is agreed to all parties to the Agreement.  Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.


IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.



 
ACCRES GLOBAL AG
     
By:
  /s/Richard Fokker      
Name:
 M.C. (Richard) Fokker
     
Title:
Managing Director
     
Address:
Oberneuhofstrasse 6, 6340 Baar, Switzerland
   






 
 
13

--------------------------------------------------------------------------------

 
